DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  the term “a range of 10,00 feet per minute” (emphasis added) based on the placement of the comma, similar claim 9, and the specification appears to be a simple type-o and should properly be “a range of 10,000 feet per minute” or the like.
For purpose of examination the number 10,000 will be used.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McGehee (US 20160008897) in view of Paz-Pujalt et al. (US 5123752; hereinafter Paz-Pujalt) and Bethel et al. (US 5786571; hereinafter Bethel).

Regarding claim 1, McGehee teaches a temperature sensor device (see [0004]) for measuring temperature of a moving surface (at least the saw blade 14; see [0004] and [0034]; see fig. 11), the temperature sensor device comprising: 
a sensor body (at least 30 with constituent body portions; see fig. 5) comprising a temperature sensor (at least 110-112; see [0034]; see fig. 11) for measuring temperature of the moving surface ([0034] teaches that the sensors facilitate “the monitoring of the temperature of each saw blade 14 along three circular, generally equally radially spaced, temperature sensor paths 122, 123, 124”), and 
an electronics module (at least the portion of temperature sensor assembly 118 which uses a battery and provides the electric temperature measurements to the controller for lubricant/coolant control – see [0034-36]) connected to the temperature sensor for determining temperature data (at least the “saw blade temperature signals” – [0004]) indicative of the temperature of the moving surface (at least the saw blade; see [0004]) and for transmitting the temperature data to an external device (at least controller 148 for controlling lubricant/coolant 
McGehee does not directly and specifically state regarding the sensor body having an engagement surface for contacting the moving surface; 
a biasing mechanism coupled to the sensor body for providing pressure to maintain the engagement surface in contact with the moving surface and for allowing the engagement surface to pivot with the moving surface when the moving surface deflects.
However, Paz-Pujalt teaches a temperature sensing device (32; col. 2, ¶ at 42; see also abstract) having a body with an engagement surface (at least element 41; see fig. 5) for contacting the moving surface (23 is the surface of element 22; see fig. 5 showing this engagement of 41 with a 23) and a biasing mechanism (at least spring 34; see fig. 1; see col. 2, ¶ at 42) coupled to the sensor body (see at least figs. 1 and 5) for providing pressure to maintain the engagement surface in contact with the moving surface (col 2, ¶ at 42).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensing apparatus for a moving surface of McGehee with the specific knowledge of using the engagement and contact of a temperature sensing device with a moving surface via a biasing mechanism of Paz-Pujalt. This is because such biased engagement allows for a variety of moving surfaces to be directly measured by the temperature sensor (see col. 2, ¶ at 50 of Paz-Pujalt teaching that the biased contact mechanism is “equally useful in relation to other members or environments being heated” … “The description here with particular reference to a heated fusing apparatus is not a limitation, but merely an example of a particular use”). This is important in order to provide an accurate temperature measurement by contacting the surface to be measured which reduces 
McGehee and Paz-Pujalt lack direct and specific statement of allowing the engagement surface to pivot with the moving surface when the moving surface deflects.
However, Bethel teaches a temperature sensor (19 with constituent components) in pivotal engagement (via pivot 9b of member 9 and polyamide sheet 5; see figs. 1 and 2 showing this pivotal arrangement of the sensor structure) with a moving surface (surface of 1 via element 25; see figs. 1 and 2 showing that engagement of the sensor/moving surface will maintain even with radial deflection of the moving surface).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensing apparatus for a moving surface of McGehee and Paz-Pujalt with the specific knowledge of using the pivoting engagement between a sensor and moving surface of Bethel. This is because such pivotal engagement allows for reduced wear and “smooth operation” (Bethel at col. 2, ¶ at 52) of the device. This is important in order to provide an accurate temperature measurement by maintaining contact with the surface to be measured during lateral or radial deflective movement of the surface.

Regarding claim 2, McGehee teaches that the moving surface is a sawing machine having a blade (see at least abstract and fig. 1).

Regarding claim 3, McGehee lacks teaching that the temperature sensor comprises a thermistor embedded in the sensor body proximate to the engagement surface.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensing apparatus for a moving surface of McGehee with the specific knowledge of using the engagement and contact of a temperature sensing device with a thermistor as a temperature sensitive element of Paz-Pujalt. This is because such biased engagement of a thermistor allows for a variety of moving surfaces to be directly measured by the temperature sensor (see col. 2, ¶ at 50 of Paz-Pujalt teaching that the biased contact mechanism is “equally useful in relation to other members or environments being heated” … “The description here with particular reference to a heated fusing apparatus is not a limitation, but merely an example of a particular use”). This is important in order to provide an accurate temperature measurement by contacting the surface to be measured which reduces issues with the measurement such as particulate or other airborne impediments to the accuracy of the measurement.

Regarding claim 4, McGehee, Paz-Pujalt, and Bethel lack direct and specific teaching that the biasing mechanism comprises: a shaft displaceable axially in a direction of a first axis; an attachment pin for removably coupling the sensor body to the shaft and for allowing the engagement surface to pivot with the blade surface when the moving surface deflects, the 
However, Bethel does disclose using a pivotal shaft (9b) which allows pivotal motion between the moving surface of roller (1; see figs. 1 and 2) via a spring (coil spring 13; see abstract) for providing the pivotal/axial force/pressure for engagement of the sensor and moving element (see figs. 1 and 2 showing this configuration).
Applicant has not disclosed that the specific configuration recited here provides an advantage, is used for a particular purpose, or solves a stated problem other than the well-known and unsurprising function of biasing the sensor to the moving surface.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the knowledge of providing axial pivotal pressure to maintain engagement of the temperature sensor and moving surface of Bethel with the specific configuration recited here.  This is because one of ordinary skill in the art would have expected the various configurations which provide a spring loaded shaft for engaging the sensor and surface positions to be one of several straightforward ways of maintaining contact between the sensor and surface to be sensed because the mechanics of spring pressure for pivoting lever arms are well understood. 

Regarding claim 5, McGehee lacks teaching that the biasing mechanism is configured for maintaining the engagement surface in contact with the moving surface while the moving surface is moving at least at 700 feet per minute.

Further, it has been held that where the general conditions of a claim are disclosed in the prior art (a circular saw for the lumber industry; see at least [0002]), discovering the optimum or workable ranges (here the specific movement range in feet per minute of the saw of over 700 fpm) involves only routine skill in the art.  MPEP 2144.05 (II-A).

Regarding claim 6, McGehee lacks teaching that the biasing mechanism is configured for maintaining the engagement surface in contact with the moving surface while the moving surface is moving at least at 10,000 feet per minute.
However, Official Notice is taken that conventional circular saws and saw blades are well known to operate in a range of 10,000-18,000 surface feet per minute. Therefore, it would have been obvious to a person having ordinary skill in the art operate a circular saw such as that disclosed by McGhee (see at least abstract; figs. 1, 2 and 11) in this conventional range.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art (a circular saw for the lumber industry; see at least [0002]), discovering the optimum or workable ranges (here the specific movement range in feet per minute of the saw of over 10,000 fpm) involves only routine skill in the art.  MPEP 2144.05 (II-A).

claim 7, McGehee lacks teaching that the biasing mechanism is configured for maintaining the engagement surface in contact with the moving surface while the moving surface is moving up to 20,000 feet per minute.
However, Official Notice is taken that conventional circular saws and saw blades are well known to operate in a range of 10,000-18,000 surface feet per minute. Therefore, it would have been obvious to a person having ordinary skill in the art operate a circular saw such as that disclosed by McGhee (see at least abstract; figs. 1, 2 and 11) in this conventional range.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art (a circular saw for the lumber industry; see at least [0002]), discovering the optimum or workable ranges (here the specific movement range in feet per minute of the saw of up to 20,000 fpm) involves only routine skill in the art.  MPEP 2144.05 (II-A).

Regarding claim 8, McGehee lacks teaching that the biasing mechanism is configured for maintaining the engagement surface in contact with the moving surface while the moving surface is moving in a range of 700 feet per minute to 20,000 feet per minute.
However, Official Notice is taken that conventional circular saws and saw blades are well known to operate in a range of 10,000-18,000 surface feet per minute. Therefore, it would have been obvious to a person having ordinary skill in the art operate a circular saw such as that disclosed by McGhee (see at least abstract; figs. 1, 2 and 11) in this conventional range.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art (a circular saw for the lumber industry; see at least [0002]), discovering the optimum or workable ranges (here the specific movement range in feet per minute of the saw of between 700 and 20,000 fpm) involves only routine skill in the art.  MPEP 2144.05 (II-A).

Regarding claim 9, McGehee lacks teaching that the biasing mechanism is configured for maintaining the engagement surface in contact with the moving surface while the moving surface is moving in a range of 10,000 feet per minute to 20,000 feet per minute.
However, Official Notice is taken that conventional circular saws and saw blades are well known to operate in a range of 10,000-18,000 surface feet per minute. Therefore, it would have been obvious to a person having ordinary skill in the art operate a circular saw such as that disclosed by McGhee (see at least abstract; figs. 1, 2 and 11) in this conventional range.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art (a circular saw for the lumber industry; see at least [0002]), discovering the optimum or workable ranges (here the specific movement range in feet per minute of the saw of between 10,000 and 20,000 fpm) involves only routine skill in the art.  MPEP 2144.05 (II-A).

Regarding claim 10, McGehee teaches that the sawing machine comprises a circular saw and the blade is a rotatable blade (abstract; [0022] teaches regarding circularity of the saw; see also at least figs. 1 and 2 as well as fig. 11 showing the circularly rotating blade is the object of the temperature measurement).

Regarding claim 11, McGehee teaches that the temperature sensor device is mountable on a guide arm of the sawing machine ([0023] and figs. 1, 2 and 11 teach and show that the sensor device may be mounted on element 18 “referred to as saw guides 18” [0023]).

claim 12, McGehee teaches that a system for measuring temperature (see [0004]) of a blade (at least the saw blade 14; see [0004] and [0034]; see fig. 11) of a sawing machine (see at least fig. 1; and abstract), the system comprising: 
a sensor body (at least 30 with constituent body portions; see fig. 5) comprising a temperature sensor (at least 110-112; see [0034]; see fig. 11) for measuring temperature of the blade ([0034] teaches that the sensors facilitate “the monitoring of the temperature of each saw blade 14 along three circular, generally equally radially spaced, temperature sensor paths 122, 123, 124”), and 
an electronics module (at least the portion of temperature sensor assembly 118 which uses a battery and provides the electric temperature measurements to the controller for lubricant/coolant control – see [0034-36]) connected to the temperature sensor for determining temperature data (at least the “saw blade temperature signals” – [0004]) indicative of the temperature of the blade (at least the saw blade; see [0004]) and for transmitting the temperature data to an external device (at least controller 148 for controlling lubricant/coolant flow – see [0035] – “may supply lubricant to at least some of the lubricant holes based at least in part on the saw blade temperature signals” [0004]).
McGehee does not directly and specifically state regarding the sensor body having an engagement surface for contacting a blade surface of the blade; 
a biasing mechanism coupled to the sensor body for providing pressure to maintain the engagement surface in contact with blade surface while the blade is moving and for allowing the engagement surface to pivot with the blade surface when the blade deflects.
However, Paz-Pujalt teaches a temperature sensing device (32; col. 2, ¶ at 42; see also abstract) having a body with an engagement surface (at least element 41; see fig. 5) for 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensing apparatus for a blade surface of McGehee with the specific knowledge of using the engagement and contact of a temperature sensing device with a moving surface such as a blade surface via a biasing mechanism of Paz-Pujalt. This is because such biased engagement allows for a variety of moving surfaces to include blade surfaces to be directly measured by the temperature sensor (see col. 2, ¶ at 50 of Paz-Pujalt teaching that the biased contact mechanism is “equally useful in relation to other members or environments being heated” … “The description here with particular reference to a heated fusing apparatus is not a limitation, but merely an example of a particular use”). This is important in order to provide an accurate temperature measurement by contacting the surface to be measured which reduces issues with the measurement such as particulate or other airborne impediments to the accuracy of the measurement.
McGehee and Paz-Pujalt lack direct and specific statement of allowing the engagement surface to pivot with the blade surface when the blade deflects.
However, Bethel teaches a temperature sensor (19 with constituent components) in pivotal engagement (via pivot 9b of member 9 and polyamide sheet 5; see figs. 1 and 2 showing this pivotal arrangement of the sensor structure) with a moving surface (surface of 1 via element 25; see figs. 1 and 2 showing that engagement of the sensor/moving surface will maintain even with radial deflection of the moving surface).


Regarding claim 13, McGehee lacks teaching that the temperature sensor comprises a thermistor embedded in the sensor body proximate to the engagement surface.
However, Paz-Pujalt teaches a temperature sensing device (32; col. 2, ¶ at 42; see also abstract) having a body with an engagement surface (at least element 41; see fig. 5) for contacting the moving surface (23 is the surface of element 22; see fig. 5 showing this engagement of 41 with a 23) where the sensing element is a thermistor (abstract; see figs. 2, 3, and 5 element 36 and col. 3, ¶ at 19 teaching that “Sensor element 36 is preferably an electrothermal material such as a thermistor”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensing apparatus for a moving surface of McGehee with the specific knowledge of using the engagement and contact of a temperature sensing device with a thermistor as a temperature sensitive element of Paz-Pujalt. This is because such biased engagement of a thermistor allows for a variety of moving surfaces to be directly measured by the temperature sensor (see col. 2, ¶ at 50 of Paz-Pujalt teaching that 

Regarding claim 14, McGehee, Paz-Pujalt, and Bethel lack direct and specific teaching that the biasing mechanism comprises: a shaft displaceable axially in a direction of a first axis; an attachment pin for removably coupling the sensor body to the shaft and for allowing the engagement surface to pivot with the blade surface when the blade deflects, the engagement surface pivots about a second axis at a right angle to the first axis; and a spring for providing pressure to the shaft for maintain the engagement surface in contact with blade surface while the blade is moving.
However, Bethel does disclose using a pivotal shaft (9b) which allows pivotal motion between the moving surface of roller (1; see figs. 1 and 2) via a spring (coil spring 13; see abstract) for providing the pivotal/axial force/pressure for engagement of the sensor and moving element (see figs. 1 and 2 showing this configuration).
Applicant has not disclosed that the specific configuration recited here provides an advantage, is used for a particular purpose, or solves a stated problem other than the well-known and unsurprising function of biasing the sensor to the moving surface.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the knowledge of providing axial pivotal 

Regarding claim 15, McGehee lacks teaching that the biasing mechanism is configured for maintaining the engagement surface in contact with the blade surface while the blade surface is moving at least at 700 feet per minute.
However, Official Notice is taken that conventional circular saws and saw blades are well known to operate in a range of 10,000-18,000 surface feet per minute. Therefore, it would have been obvious to a person having ordinary skill in the art operate a circular saw such as that disclosed by McGhee (see at least abstract; figs. 1, 2 and 11) in this conventional range.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art (a circular saw for the lumber industry; see at least [0002]), discovering the optimum or workable ranges (here the specific movement range in feet per minute of the saw of over 700 fpm) involves only routine skill in the art.  MPEP 2144.05 (II-A).

Regarding claim 16, McGehee lacks teaching that the biasing mechanism is configured for maintaining the engagement surface in contact with the blade surface while the blade surface is moving at least at 10,000 feet per minute.

Further, it has been held that where the general conditions of a claim are disclosed in the prior art (a circular saw for the lumber industry; see at least [0002]), discovering the optimum or workable ranges (here the specific movement range in feet per minute of the saw of at least 10,000 fpm) involves only routine skill in the art.  MPEP 2144.05 (II-A).

Regarding claim 17, McGehee lacks teaching that the biasing mechanism is configured for maintaining the engagement surface in contact with the blade surface while the blade surface is moving up to 20,000 feet per minute.
However, Official Notice is taken that conventional circular saws and saw blades are well known to operate in a range of 10,000-18,000 surface feet per minute. Therefore, it would have been obvious to a person having ordinary skill in the art operate a circular saw such as that disclosed by McGhee (see at least abstract; figs. 1, 2 and 11) in this conventional range.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art (a circular saw for the lumber industry; see at least [0002]), discovering the optimum or workable ranges (here the specific movement range in feet per minute of the saw of up to 20,000 fpm) involves only routine skill in the art.  MPEP 2144.05 (II-A).

claim 18, McGehee lacks teaching that the biasing mechanism is configured for maintaining the engagement surface in contact with the blade surface while the blade surface is moving in a range of 700 feet per minute to 20,000 feet per minute.
However, Official Notice is taken that conventional circular saws and saw blades are well known to operate in a range of 10,000-18,000 surface feet per minute. Therefore, it would have been obvious to a person having ordinary skill in the art operate a circular saw such as that disclosed by McGhee (see at least abstract; figs. 1, 2 and 11) in this conventional range.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art (a circular saw for the lumber industry; see at least [0002]), discovering the optimum or workable ranges (here the specific movement range in feet per minute of the saw of between 700 and 20,000 fpm) involves only routine skill in the art.  MPEP 2144.05 (II-A).

Regarding claim 19, McGehee lacks teaching that the biasing mechanism is configured for maintaining the engagement surface in contact with the blade surface while the blade surface is moving in a range of 10,00 (see claim objection above) feet per minute to 20,000 feet per minute.
However, Official Notice is taken that conventional circular saws and saw blades are well known to operate in a range of 10,000-18,000 surface feet per minute. Therefore, it would have been obvious to a person having ordinary skill in the art operate a circular saw such as that disclosed by McGhee (see at least abstract; figs. 1, 2 and 11) in this conventional range.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art (a circular saw for the lumber industry; see at least [0002]), discovering the optimum or 

Regarding claim 20, McGehee teaches that the sawing machine comprises a circular saw and the blade is a rotatable blade (abstract; [0022] teaches regarding circularity of the saw; see also at least figs. 1 and 2 as well as fig. 11 showing the circularly rotating blade is the object of the temperature measurement).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Brdicko (US 4567798), fig. 1 and abstract;
Aromin et al. (US 20150009600), [0109-110] and figs. 44-47, see [0004].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PHILIP L COTEY/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855